   Case 1:20-cv-00653-MN Document 7 Filed 12/04/20 Page 1 of 1 PageID #: 300




Benjamin J. Schladweiler
Tel 302.661.7352
Fax 302.661.7163
schladweilerb@gtlaw.com


                                                         December 4, 2020

VIA E-FILING
The Honorable Maryellen Noreika
United States District Court for
    the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Wilmington, DE 19801


          Re:        Sisvel International S.A. et al. v. OnePlus Technology (Shenzhen) Co. Ltd.,
                     C.A. No. 20-653-MN

Dear Judge Noreika:

        We write on behalf of Defendant OnePlus Technology (Shenzhen) Co. Ltd. (“OnePlus”)
in the above-captioned matter concerning the Court’s November 4, 2020 Oral Order filed in all the
related cases directing the parties to meet and confer to submit a proposed scheduling order
(D.I. 6). OnePlus is a Chinese corporation with its principal place of business in China. Given
that OnePlus has yet to be served with a summons for this matter, OnePlus respectfully requests
that it be excused from participating in the scheduling process until such time that it has been
served. Counsel for OnePlus discussed this request with counsel for Plaintiff, and Plaintiff did not
indicate it opposed this request.

          Counsel is available should the Court have any questions.

                                                                        Respectfully,




                                                                        Benjamin J. Schladweiler (#4601)


cc: All counsel of record




Greenberg Traurig, LLP  Attorneys at Law  WWW.GTLAW.COM
The Nemours Building, 1007 North Orange Street, Suite 1200, Wilmington, Delaware 19801  Tel: 302.661.7000  Fax 302.661.7360
